Title: To Thomas Jefferson from William C. C. Claiborne, 1 September 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  Dear Sir,
                  New-Orleans 1st. September 1804
               
               Having been informed that Doctor John Watkins had declined the appointment of Surgeon to the garrison of New Orleans, permit me to name to you Doctor Oliver H. Spencer as qualified in the opinion of those who know him to fill that Station.
               Doctor Spencer is a young man of promising talents: his skill, industry and attention in the practise of medecine and his amiable deportment in private life have procured him a high place in the esteem of the Society of New-Orleans.—He has for some time past acted as Surgeon pro-tempore to the garrison, and I learn has acquired the affections and confidence of the troops.
               
               I have the honor to be, with Sentiments of the highest esteem and respect! Your most obdt. Servt.
               
                  
                     William C. C. Claiborne
                  
               
            